Order entered June 29, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01267-CV

                JASON EDWARDS AND TIFFANY EDWARDS, Appellants

                                                 V.

  FEDERAL NATIONAL MORTGAGE ASSOCIATION, ITS SUCCESSORS AND/OR
                        ASSIGNS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-04067-C

                                             ORDER
       The reporter’s record in this case is overdue. By letter dated April 2, 2018, we informed

appellants the court reporter notified us that the reporter’s record had not been filed because

appellants had not (1) requested the record; or (2) paid for or made arrangements to pay for the

record. We directed appellants to provide the Court with written verification showing the

reporter’s record had been requested and that appellants had paid for or made arrangements to

pay for the record or had been found entitled to proceed without payment of costs. We cautioned

appellants that failure to provide the required documentation within ten days might result in the

appeal being ordered submitted without the reporter’s record. On May 22, 2018, appellants

provided this Court with their letter requesting preparation of the reporter’s record.
       Therefore, we ORDER Janet Wright, Official Court Reporter for County Court at Law

No. 3, to file, within FIFTEEN DAYS of the date of this order either (1) the reporter’s record;

(2) written verification no hearings were recorded; or (3) written verification that appellant has

not paid for or made arrangements to pay for the record. We notify appellant that if we receive

verification he has not paid for or made arrangements to pay for the reporter’s record, we may

order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:


       Honorable Sally Montgomery
       Presiding Judge
       County Court at Law No. 3

       Janet Wright
       Official Court Reporter
       Count Court at Law No. 3

       All parties




                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE